Jefferies 6th Annual Global Internet,Media and Telecom Conference New York City May Stephen Lacy: Chairman and Chief Executive Officer Joe Ceryanec, Chief Financial Officer 2 Safe Harbor This presentation and management’s public commentary contain certain forward-looking statementsthat are subject to risks and uncertainties. These statements are based on management’s currentknowledge and estimates of factors affecting the Company’s operations. Statements in this presentationthat are forward-looking include, but are not limited to, the statements regarding broadcast pacings,publishing advertising revenues, as well as any guidance related to the Company’s financialperformance. Actual results may differ materially from those currently anticipated. Factors that could adversely affectfuture results include, but are not limited to, downturns in national and/or local economies; a softening ofthe domestic advertising market; world, national, or local events that could disrupt broadcast television;increased consolidation among major advertisers or other events depressing the level of advertisingspending; the unexpected loss or insolvency of one or more major clients; the integration of acquiredbusinesses; changes in consumer reading, purchasing and/or television viewing patterns; increases inpaper, postage, printing, or syndicated programming costs; changes in television network affiliationagreements; technological developments affecting products or the methods of distribution; changes ingovernment regulations affectingthe Company’s industries; unexpected changes in interest rates; andthe consequences of any acquisitions and/or dispositions.The Company undertakes no obligation toupdate any forward-looking statement, whether as a result of new information, future events, orotherwise. 3 Broad Media and Marketing Footprint NationalMedia
